WARD, Judge,
concurring in part, dissenting in part.
Although I agree with the result reached on the errors patent review of the defendant’s original conviction, I would not vacate the defendant’s sentence as a multiple offender merely because the order of appeal was entered by the Trial Court prior to the multiple bill proceedings. Counsel for defense did not present any defenses to the multiple bill charge; rather the defendant admitted that he was previously convicted of a crime that would place him in the status of a multiple offender. I can only assume that defense counsel found no de-*1248feet in the multiple bill proceedings. Hence, vacating the sentences will only result in a second multiple bill proceeding which counsel for defendant may feel is useless since he did not find error when it was first undertaken. The error, if any, is harmless. I do not regard the proceedings as a nullity, but only an error that should be considered on appeal only when raised by defendant.
I would prefer to ignore the error and permit the defendant to raise the issue, if he wishes, on post-conviction relief.